UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1321


FEN MIN CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   November 20, 2014              Decided:   December 9, 2014


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, LAW OFFICE OF THOMAS V. MASSUCCI, New York,
New York, for Petitioner. Joyce R. Branda, Acting Assistant
Attorney General, Erica B. Miles, Senior Litigation Counsel,
David Schor, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fen Min Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of   Immigration   Appeals   (Board)    dismissing   his   appeal   of   the

Immigration Judge’s decision denying his requests for asylum and

withholding of removal. *     We have thoroughly reviewed the record,

including the relevant exhibits and the transcript of Chen’s

merits hearing.     We conclude that the record evidence does not

compel a ruling contrary to that of the agency, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the agency’s decision.       See INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992).    Accordingly, we deny the petition for review for

the reasons stated by the Board.         See In re: Chen, No. A087 908

877 (B.I.A. Mar. 21, 2014).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           PETITION DENIED




      *
       Chen does not dispute the agency’s denial of his request
for protection under the Convention Against Torture.



                                    2